Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 1 line “the holding element comprises two indexing means cooperating with two indexing means of the cylinder block so as to hold the holding element under the holding element a traction force when positioned around the cylinder block”, the two indexing means of the holding element and the two indexing means of the cylinder block invoke 1112 6th paragraph; and is disclosed as tabs 36 and notches 16, respectively (paragraph 47). 




REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance: the combination of elements as claimed is deemed to be directed to an unobvious improvement over the invention patented by Wusthof et al (4704948). Wusthof et al discloses an assembly comprising a plurality of pistons, each having a body (12) and being in respective ones of a plurality of recesses (11) of a cylinder block (10), having a cylinder-of-revolution cross section (at 12c) around a piston axis extending radially around a central axis of the cylinder block, and mounted sliding radially relative to the central axis; the plurality of recesses extending radially around the central axis, and leading to an outer periphery of the cylinder block (fig 2); a crown (14) of each of the plurality of pistons contacting a multi-lobe cam (3) and having the shape of a cylinder of revolution and two planar ends each in a plane perpendicular to the central axis and defining guide surfaces (e.g. fig 5); a holding element (28, 29) extending over at least part of the outer periphery of the cylinder block (fig 1), with plurality of guide portions, each partially blocking a recess of the cylinder block, so as to come into contact with one of the planar ends of respective ones of the crowns so as to accomplish the guiding in translation of each of the pistons in their respective recesses (fig 1); the holding element has two indexing elements (holes for bolts 30, fig 1) cooperating with two indexing means (holes for bolts 30) of the cylinder block so as to hold the holding element under a traction force when positioned around the cylinder block.
One having ordinary skill in the art would understand that the indexing means (holes for bolts 30) of the cylinder block of Wusthof et al is equivalent to the disclosed indexing means (i.e. notches) of the cylinder block of the instant invention.
The difference comprises that the holding elements (holes) of the holding element of Wusthof et al is not equivalent to the indexing means (tabs) of the holding element of the instant invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, preferably accompanies the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM –4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The official fax number is 571-273-8300.  Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745